Exhibit 10.3


PARENT VOTING AGREEMENT
 
THIS PARENT VOTING AGREEMENT (this “Agreement”) is made and entered into as of
July __, 2011, by and among Quepasa Corporation., a Nevada corporation
(“Parent”), the undersigned shareholder (“Shareholder”) of Parent, and Insider
Guides, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
A.           Concurrently with the execution of this Agreement, Parent, Parent’s
subsidiary, IG Acquisition Company (“Merger Sub”), and the Company have entered
into an Agreement and Plan of Merger (the “Merger Agreement”), which provides
for the merger of the Company with and into Merger Sub (the “Merger”).
 
B.           Pursuant to the Merger, all of the issued and outstanding shares of
capital stock of the Company will be canceled and converted into the right to
receive the consideration set forth in the Merger Agreement, all upon the terms
and subject to the conditions set forth in the Merger Agreement.
 
C.           As of the date hereof, Shareholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the number of shares of outstanding capital stock of Parent
and other securities convertible into, or exercisable or exchangeable for,
shares of capital stock of Parent (the “Shares”) set forth on the signature page
of this Agreement.
 
D.           As a material inducement to the Company to enter into and to
consummate the transactions contemplated by the Merger Agreement, Company has
required that Shareholder agree, and Shareholder is willing to agree, to
restrict the transfer or disposition of any of the Shares, or any other shares
of capital stock of the Parent acquired by Shareholder hereafter and prior to
the Expiration Time (as defined in Section 1(a) hereof), and to vote the Shares
and any other such shares of capital stock of Parent as set forth in this
Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.           Agreement to Retain Shares.
 
(a)           Transfer.  Shareholder agrees that, at all times during the period
beginning on the date hereof and ending at the Expiration Time, Shareholder
shall not Transfer (as defined below) any of the Shares or any New Shares (as
defined in Section 1(b) hereof), or make any agreement regarding any Transfer,
in each case without the prior written consent of Company.  Shareholder agrees
that any Transfer in violation of this Agreement shall be void and of no force
or effect.
 
 
1

--------------------------------------------------------------------------------

 
 
As used herein, the term “Expiration Time” shall mean the earliest to occur of
(i) the Effective Time (as defined in the Merger Agreement), (ii) the
termination of the Merger Agreement in accordance with the terms thereof, or
(iii) the occurrence of a Material Adverse Amendment.  As used herein (A) the
term “Material Adverse Amendment” shall mean an amendment, modification or
waiver to the Merger Agreement that (1) directly or indirectly increases the
Merger Consideration (as defined in the Merger Agreement) payable in connection
with the Merger, (2) waives, amends or modifies any condition to the obligation
of Parent to consummate the Merger, (3) waives any breach of representation,
warranty, covenant or agreement of Company contained in the Merger Agreement,
(4) waives, amends or modifies any representation, warranty, covenant or
agreement of Company so as to reduce the scope thereof, or the obligation
thereunder, or (5) materially and adversely affects the Shareholder.  As used
herein, the term “Transfer” shall mean, with respect to any security, the direct
or indirect assignment, sale, transfer, tender, pledge, hypothecation, or the
gift, placement in trust, or the Constructive Sale (as defined below) or other
disposition of such security (excluding transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing, excluding any of the foregoing effected (A) pursuant to a
court order, (B) pursuant to the Merger, (C) pursuant to a Rule 10b5-1 trading
plan, (D) to any transferee if such transferee, prior to the Transfer, executes
a binding agreement in favor of  Parent and the Company agreeing to be bound by
the terms of this Agreement with respect to the Shares or New Shares being
transferred.  As used herein, the term “Constructive Sale” shall mean, with
respect to any security, a short sale with respect to such security, entering
into or acquiring an offsetting derivative contract with respect to such
security, entering into or acquiring a futures or forward contract to deliver
such security or entering into any other hedging or other derivative transaction
that has the effect of materially changing the economic benefits and risks of
ownership.
 
(b)           New Shares.  Shareholder agrees that any shares of capital stock
of the Parent that Shareholder purchases or with respect to which Shareholder
otherwise acquires beneficial ownership after the date of this Agreement and
prior to the Expiration Time, including, without limitation, shares issued or
issuable upon the conversion, exercise or exchange, as the case may be, of all
securities held by Shareholder which are convertible into, or exercisable or
exchangeable for, shares of capital stock of the Parent (“New Shares”), shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares as of the date hereof.
 
2.           Agreement to Vote Shares.  Until the Expiration Time, at every
meeting of shareholders of the Parent called with respect to any of the
following, and at every adjournment or postponement thereof, and on every action
or approval by written consent of shareholders of the Parent with respect to any
of the following, Shareholder shall vote, to the extent not voted by the
person(s) appointed under the Proxy (as defined in Section 3), the outstanding
Shares and any outstanding New Shares (to the extent any such New Shares may be
voted):
 
(i)            in favor of approval of the issuance of shares of the common
stock of the Parent as consideration for the Merger as set forth in the Merger
Agreement, and in favor of the Financing Transaction (as defined in the Merger
Agreement);
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)            against approval of any proposal made in opposition to, or in
competition with, the issuance of shares of the common stock of the Parent as
consideration for the Merger as set forth in the Merger Agreement; and
 
(iii)           against any action which Parent  is prohibited from taking under
Section 5.2 of the Merger Agreement.
 
Prior to the Expiration Time, Shareholder shall not enter into any agreement or
understanding with any person to vote or give instructions in any manner
inconsistent with this Section 2.
 
3.           Irrevocable Proxy.  Concurrently with the execution of this
Agreement, Shareholder agrees to deliver to Company an irrevocable proxy in the
form attached hereto as Appendix A (the “Proxy”), which shall be irrevocable to
the fullest extent permitted by applicable law, covering the total number of
Shares and New Shares.
 
4.           Representations, Warranties and Covenants of
Shareholder.  Shareholder represents, warrants and covenants to Company as
follows:
 
(i)           Shareholder is the beneficial owner of the Shares, with full power
to vote or direct the voting of the Shares for and on behalf of any and all
beneficial owners of the Shares.
 
(ii)           As of the date hereof, the Shares are, and at all times up until
the Expiration Time the Shares will be, free and clear of any rights of first
refusal, co-sale rights, security interests, liens, pledges, claims, options,
charges or other encumbrances of any kind or nature, in each case that would
impair Shareholder’s ability to fulfill its obligations under Section 2.  The
execution and delivery of this Agreement by Shareholder do not, and
Shareholder’s performance of its obligations under this Agreement will not
conflict with or violate any order, decree, judgment or agreement known by the
Shareholder to be applicable to such Shareholder or by which Shareholder or any
of Shareholder’s properties or Shares is bound.
 
(iii)           Shareholder does not beneficially own any shares of capital
stock of the Parent, or any securities convertible into, or exchangeable or
exercisable for, shares of capital stock of the Parent, other than as set forth
on the signature page hereto.
 
(iv)           Shareholder has full power and authority to make, enter into and
carry out the terms of this Agreement, the Proxy and any other related
agreements to which Shareholder is a party.
 
5.           Additional Documents.  Shareholder hereby covenants and agrees to
execute and deliver any additional documents reasonably necessary or desirable
to carry out the purpose and intent of this Agreement.
 
6.           Termination.  This Agreement and the Proxy delivered in connection
herewith shall terminate automatically and shall have no further force or effect
as of the Expiration Time.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Parent Covenants.  The Parent agrees to make a notation on its
records and give instructions to its transfer agent(s) not to permit, prior to
the Expiration Time, the transfer of any Shares or New Shares, except as
permitted pursuant to Section 1(a).
 
8.           Miscellaneous.
 
(a)           Directors and Officers.  Notwithstanding any provision of this
Agreement to the contrary, Shareholder has entered into this Agreement in its,
his or her capacity as a Shareholder of the Parent, and nothing in this
Agreement shall limit or restrict Shareholder or any representative of
Shareholder from acting, if applicable, in the Shareholder’s or such
representative’s capacity as a director or officer of the Parent (it being
understood that this Agreement shall apply to Shareholder solely in
Shareholder’s capacity as a shareholder of the Parent) or voting in
Shareholder’s sole discretion on any matter other than those matters referred to
in Section 2.  Company covenants that it will not bring, commence, institute,
maintain, prosecute, participate in or voluntarily aid any action, claim, suit
or cause of action, in law or in equity, in any court or before any governmental
entity, which (i) alleges that any action taken (or not taken) by Shareholder or
Shareholder’s representative solely in Shareholder’s or such representative’s
capacity as a director or officer of the Parent breaches or violates or would
breach or violate any provision of this Agreement or the Proxy or (ii)
challenges the right of Shareholder to vote or challenges the validity of or
seeks to enjoin any vote by Shareholder (or the grant of a proxy with respect
thereto) on any matter other than those matters set forth in Section 2.
 
(b)           Waiver.  No waiver by any party hereto of any condition or any
breach of any term or provision set forth in this Agreement shall be effective
unless in writing and signed by the other party hereto.  The waiver of any
breach of any term or provision of this Agreement shall not operate as or be
con­strued to be a waiver of any other previous or subsequent breach of any term
or provision of this Agreement.  No delay or omission by Company in exercising
any right under this Agreement shall operate as a waiver of that right or any
other right under this Agreement.
 
(c)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, (ii) on the date of confirmation of receipt (or the first
business day following such receipt if the date is not a business day) if sent
via facsimile (receipt confirmed), or (iii) on the date of confirmation of
receipt (or the first business day following such receipt if the date is not a
business day) if delivered by a nationally recognized courier service.  All
notices hereunder shall be delivered to the parties at the following addresses
or facsimile numbers (or pursuant to such other instructions as may be
designated in writing by the party to receive such notice):
 
 
4

--------------------------------------------------------------------------------

 
 

 
If to Company:
Insider Guides, Inc.
   
280 Union Square Drive
   
New Hope, PA 18938
   
Telephone:                                 
   
Facsimile:                               
   
Attention: Mr. Geoff Cook
       
With a copy to:
SNR Denton US LLP
   
Two World Financial Center
   
225 Liberty Street
   
New York, NY 10281-2699
   
Telephone: 212-768-6700
   
Facsimile: 212-768-6800
   
Attention: Lisa A. Weiss
       
If to Parent:
Quepasa Corp.
   
324 Datura Street, Suite 114
   
West Palm Beach, FL 33401
   
Telephone: 561-366-1249
   
Facsimile:                               
   
Attention:                               
       
With a copy to:
Bradley Arant Boult Cummings LLP
   
1600 Division Street, Suite 700
   
Nashville, TN 37203
   
Telephone: 615-252-2388
   
Facsimile: 615-252-6388
   
Attention: Jeffrey S. Buschmann
       
If to Shareholder:
To the address for notice set forth on the signature page hereof

 
(d)           Headings.  All captions and section headings used in this
Agreement are for convenience only and do not form a part of this Agreement.
 
(e)            Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
(f)            Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.  This Agreement may not
be changed or modified, except by an agreement in writing specifically
referencing this Agreement and executed by each of the parties hereto.
 
(g)           Severability.  In the event that any provision of this Agreement,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
 
(h)           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of law
thereof.  The venue and consent to jurisdiction provisions of Section 9.7 of the
Merger Agreement shall apply to this Agreement as if set forth herein.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
(j)            Remedies.  The parties acknowledge that Company will be
irreparably harmed and that there will be no adequate remedy at law for a
violation of any of the covenants or agreements of Shareholder set forth
herein.  Therefore, it is agreed that, in addition to any other remedies that
may be available to Company upon any such violation, Company shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Company at law or in
equity.
 
(k)           No Assignment.  Unless otherwise provided for herein, Shareholder
may not assign this Agreement.  This Agreement shall inure to the benefit of
Parent, Company and their respective successors and assigns.
 


 


 
[Remainder of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
 

         
QUEPASA CORPORATION   
   
SHAREHOLDER:
 
 
   
 
 
By:                                                                 
   
                                                      
  Name:                                                                    
Signature  
Title:                                                                     
                                                               Print Name      
                                                                          
                                                               Address   INSIDER
GUIDES, INC.               Shares:                               
By:                                                                         
Name:                                                                 Parent
Common Stock:                                                            
Title:                                                                   Parent
Preferred Stock:                                                                
  Parent
Options:                                                                       
        Parent
Warrants:                                                                       



           


 
[SIGNATURE PAGE TO PARENT VOTING AGREEMENT]
 
 
7

--------------------------------------------------------------------------------

 


 
APPENDIX A
 
IRREVOCABLE PROXY


 
The undersigned shareholder (“Shareholder”) of Quepasa Corporation, a Nevada
corporation (the “Parent”), hereby irrevocably (to the fullest extent permitted
by law) appoints [   ] of Insider Guides, Inc., a Delaware corporation
(“Company”), and each of them, as the sole and exclusive attorneys-in-fact and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of the Parent that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or securities of the Parent issued or
issuable in respect thereof on or after the date hereof (collectively, the
“Shares”), in accordance with the terms of this Proxy until the Expiration Time
(as defined in that certain Parent Voting Agreement, dated of even date
herewith, by and among Parent, the Company and Shareholder (the “Voting
Agreement”)), subject to limitations herein and therein.  The Shares
beneficially owned by the undersigned shareholder of the Parent as of the date
of this Proxy are listed on the final page of this Proxy.  Upon the
undersigned’s execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares for the Specified Matters (as defined
below) are hereby revoked and the undersigned hereby agrees not to grant any
subsequent proxies with respect to the Shares until after the Expiration Time
(as defined in the Voting Agreement).
 
This Proxy is irrevocable (to the fullest extent permitted by applicable law),
is coupled with an interest and is granted pursuant to the Voting Agreement, and
is granted in consideration of Company entering into that certain Agreement and
Plan of Merger, dated as of July [__], 2011, by and among Parent, the Company
and certain other parties (the “Merger Agreement”).  The Merger Agreement
provides for the merger of the Company with and into a wholly owned subsidiary
of Parent in accordance with its terms (the “Merger”).
 
The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned, at any time prior to the Expiration Time (as
defined in the Voting Agreement), to act as the undersigned’s attorney-in-fact
and proxy to vote the Shares, and to exercise all voting, consent and similar
rights of the undersigned with respect to the Shares (including, without
limitation, the power to execute and deliver written consents), at every annual,
special, adjourned or postponed meeting of shareholders of the Parent and in
every written consent in lieu of such meeting with respect to the following
matters (the “Specified Matters”):
 
(i)           in favor of approval of the issuance of shares of the common stock
of the Parent as consideration for the Merger as set forth in the Merger
Agreement, and in favor of the Financing Transaction (as defined in the Merger
Agreement);
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)            against approval of any proposal made in opposition to, or in
competition with, the issuance of shares of the common stock of the Parent as
consideration for the Merger as set forth in the Merger Agreement; and
 
(iii)           against any action which the Company is prohibited from taking
under Section 5.2 of the Merger Agreement.
 
The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except for the Specified Matters as described in clauses (i), (ii),
or (iii) above, and Shareholder may vote the Shares on all other matters.
 
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
 
This Proxy shall terminate, and be of no further force and effect, automatically
as of the Expiration Time.
 
[Remainder of Page Intentionally Left Blank]
 
*****
 
 
9

--------------------------------------------------------------------------------

 


 
This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Time (as defined in the Voting Agreement).
 
Dated: July [  ], 2011
 
 
   
                                                      
Signature
 

                                                      
Print Name
 

                                                      
                                                      
Address


 
Shares:
 
Parent Common Stock:                                                            
Parent Preferred
Stock:                                                            
Parent Options:                                                              
Parent Preferred
Stock:                                                            
 






[SIGNATURE PAGE TO PROXY]
 
 


 

